Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informality: 

Claim 17, Line 1, the examiner suggests inserting --The-- before the recitation of “bulk acoustic resonator” to avoid an antecedent issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2019/0058451 A1, Reference of Record).

	In regards to claims 1, 13 and 18, Lee et al. teaches in Fig. 2 a bulk acoustic resonator (100) comprising the following: 
A substrate (combination of 110 and 112); 
A first electrode (150) disposed on the substrate; 
A piezoelectric layer (160) disposed to cover at least a portion of the first electrode; 
A second electrode (170) disposed to cover at least a portion of the piezoelectric layer; 
A metal pad (195) connected to the first electrode and the second electrode; and 
A passivation/protective layer (190) disposed to cover the first and second electrode from above, cover a portion of the piezoelectric layer disposed on an external side (region E) of the first electrode, and cover a bottom side portion of the metal pad (195).
In regards to claims 2 and 16, Lee et al. teaches in Paragraph [0125] that the protective layer (190) is formed of silicon oxide.
In regards to claim 3, based on Fig. 2, the protective layer (190) has a portion that is disposed in outer/external region (Region E), which is outside an active region (Region S) in which the first electrode, the piezoelectric layer and the second electrode overlap one another. 
In regards to claim 6, based on Fig. 2 an insertion layer (180) is disposed between the first electrode (150) and the piezoelectric layer (160).
In regards to claim 7, based on Fig. 2 a membrane layer (140) is used to form a cavity (C) in the substrate.
In regards to claim 8, based on Fig. 2 an etch stop portion (130) is disposed to surround the cavity (C) and a sacrificial layer (120) is disposed to surround the etch stop portion.
In regards to claim 9, based on Fig. 2 the membrane layer (140) includes an inclined portion disposed slantingly with respect to a top surface of the substrate on which the membrane layer is disposed, and a plane/flat portion disposed parallel to the upper surface of the substrate, in the active region (Region S) in which the first electrode, the piezoelectric layer, and the second electrode overlap one another.
In regards to claim 11, based on Fig. 2 the substrate includes at least an insulating layer (112) disposed below the cavity (C).
In regards to claim 12, based on Fig. 2 the metal pad (195) comprises a first metal pad (left 195) connected to the first electrode (150), and a second metal pad (right 195) connected to the second electrode (170).
In regards to claim 19, based on Fig. 2, the protective/passivation layer (190) covers the metal pad (195) from an exterior of the bulk acoustic resonator (i.e. the protective layer is located on top of the bulk acoustic resonator, thus can be considered “exterior” of the bulk acoustic resonator).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2019/0058451 A1, Reference of Record) in view of Pahl (US2006/0202781 A1, Reference of Record).

	As discussed above, Lee et al. teaches the claimed invention as recited in claims 1, 13 and 16. However Lee et al. does not teach: in regards to claims 4 and 14, an adhesive layer disposed between the protective layer and the metal pad; in regards to claim 5, wherein the adhesive layer is formed of any one of aluminum oxide and aluminum nitride (AIN); in regards to claim 15, wherein the adhesive layer is formed of an insulating material or a metal material; and in regards to claim 16, an adhesive layer disposed between the metal pad and the passivation layer, and formed of either one of aluminum oxide (A1203) and aluminum nitride (AIN).

	However Pahl exemplary teaches in Fig. 2 an acoustic resonator device comprising an adhesive film (labeled). Pahl teaches in Paragraph [0034], that an adhesive can be used to improve the bond between two layers and that the adhesive can be formed from aluminum oxide (i.e. a type of insulating material). 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Lee et al. and have added an aluminum oxide adhesive layer between the protective layer and the metal pad because such a modification would have provided the benefit of improving the bond between the two layers as suggested by Pahl (See Paragraph [0034]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2019/0058451 A1, Reference of Record) in view of Jansman et al. (US2011/0037539 A1, Reference of Record)

	As discussed above, Lee et al. teaches the claimed invention as recited in claim 9. However Lee et al. does not teach: in regards to claim 10, wherein the second electrode includes a frame disposed on an edge of the active region and having a thickness greater than a thickness of other portions of the second electrode.

	However, Jansman et al. exemplary teaches in Fig.2 a bulk acoustic wave resonator comprising a second/top electrode (10) having a frame (16) disposed on an edge of an active region. Based on Fig. 2 the region of the second electrode with the frame has a total thickness that is greater than a thickness of a central portion of the second electrode. Jansman et al. teaches in Paragraph [0019] that forming the second electrode with the frame provides the benefit of increasing the Q-factor of the resonator. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Lee et al. and have added a frame on the second electrode on an edge of the active region because such a modification would have provided the benefit of improving the Q-factor of the resonator as exemplary taught by Jansman et al. (See. Fig 2 and Paragraph [0019]). 
Allowable Subject Matter

Claims 19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Lee et al. as discussed above. However, Lee et al. does not teach: in regards to claim 19, wherein the bulk acoustic resonator further comprises a passivation layer disposed to cover the second electrode and a portion of the piezoelectric layer disposed on an external side of the first electrode; in regards to claim 20, wherein the protective layer completely covers the metal pad from the exterior of the bulk acoustic resonator; and in regards to claim 22, wherein the protective layer is disposed only outside the active region. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. 
Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are not persuasive. 

On pages 6-11 and 17 of the applicant’s response, the applicant made the remark that the interpretation of “cover” is incorrect since the office action goes between two different interpretations of the word “cover” to mean “cover from above” and “cover from below”. 

The examiner finds this remark unpersuasive. The examiner interpretation of “cover” is consistent with the plain meaning of the word “cover” which means “lie over or adhere to (a surface), or to conceal something” (See Webster NPL Definition of “cover”), thus the protective layer covering/concealing even a portion of a top, bottom or side surface is consistent with the definition of “cover”.

On pages 12-16 of the applicant’s response, the applicant made the following the remark that Lee et al. can suffer from problems of trimming because the passivation layer abuts the metals layer and that the present application solves this issue based on the placement of the passivation layer.

The examiner finds this remark unpersuasive since such remark is not commensurate with what stated in the claims (i.e. the claims doesn’t state a benefit/reasoning for the placement of the protective layer, it merely says it covers a certain portion of the resonators). 

Therefore, the examiner has maintained the rejections of record. Note that new claim 20 was also rejected under 35 USC 102 as being anticipated by Lee et al. thus this action has been made final necessitated by the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stokes et al. (US2020/0007111 A1) teaches Fig. 2C a bulk acoustic resonator, comprising: a substrate (50); a first electrode (54) disposed on the substrate; a piezoelectric layer (60) disposed to cover at least a portion of the first electrode; a second electrode (62) disposed to cover at least a portion of the piezoelectric layer; a metal pad (58 and 66) connected to the first electrode and the second electrode; and a protective layer (70) disposed to cover at least the metal pad and a portion of the piezoelectric layer disposed on an external side of the second electrode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        

/RAKESH B PATEL/Primary Examiner, Art Unit 2843